                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         HENRY C. HAYES,                                Case No. 19-cv-05216-WHO (PR)
                                  11     aka HENRY M. MITCHELL, JR.,
                                  12                   Plaintiff,
Northern District of California




                                                                                        ORDER DIRECTING PLAINTIFF
 United States District Court




                                  13             v.                                     TO FILE AN AMENDED
                                                                                        COMPLAINT OR A WRITTEN
                                  14     RALPH DIAZ, et al.,                            INDICATION TO PROCEED WITH
                                                                                        THE COGNIZABLE CLAIM ONLY
                                  15                   Defendants.
                                  16

                                  17                                        INTRODUCTION
                                  18          For at least the second time, plaintiff Henry C. Hayes, aka Henry M. Mitchell, Jr.,
                                  19   challenges a California prison regulation that forbids prisoners from receiving mail that
                                  20   exceeds 16 ounces. His prior suit was unsuccessful. Mitchell v. Gipson, 1:12-cv-00469-
                                  21   LJO-DLB (E.D. Cal. 2016). The damages claims were dismissed by the Eastern District
                                  22   on grounds of qualified immunity, (id., Dkt. No. 30), a ruling that the Ninth Circuit upheld
                                  23   on appeal, (id., Dkt. No. 36). Because qualified immunity does not bar claims for
                                  24   declaratory, injunctive, or prospective relief, the suit was remanded to the Eastern District.
                                  25   (Id.) The suit was eventually dismissed for lack of jurisdiction, Hayes having transferred
                                  26   prisons. (Id., Dkt. No. 53.)
                                  27          Hayes should be aware that if he pursues his present suit, his damages claims will
                                  28   likely be dismissed on grounds of qualified immunity, assuming that defendants choose to
                                   1   raise that affirmative defense. The ruling on his prior case would appear to be applicable,
                                   2   although I understand that Hayes disputes that defendants are entitled to such immunity.
                                   3   (Am. Compl., Dkt. No. 9 at 13-15.)
                                   4          Hayes should also be aware that because he paid the filing fee, he is not proceeding
                                   5   in forma pauperis (IFP).1 If this action goes forward, Hayes is responsible for serving
                                   6   defendants in accordance with Federal Rule of Civil Procedure 4. Instructions on how to
                                   7   serve defendant(s) will be sent to plaintiff after he has complied with the instant order.
                                   8          Some of the defendants and claims will have to be dismissed, as I explain below.
                                   9   Hayes has two choices. On or before May 18, 2020, he must file (i) an amended
                                  10   complaint that cures the deficiencies in the claim against Z. Love; or (ii) a written
                                  11   indication that he wishes to proceed only with the cognizable claim against Josey. Failure
                                  12   to comply with these instructions by that date will result in the dismissal of this action and
Northern District of California
 United States District Court




                                  13   entry of judgment in favor of defendants.
                                  14                                          DISCUSSION
                                  15   A.     Standard of Review
                                  16          A federal court must conduct a preliminary screening in any case in which a
                                  17   prisoner seeks redress from a governmental entity or officer or employee of a
                                  18   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  19   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  20   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  21   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                  22   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  23          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                  24

                                  25   1
                                         Hayes filed a motion to proceed IFP. (Dkt. No. 2.) He was ordered to show cause why
                                  26   pauper status was not barred under 28 U.S.C. § 1915(g), Hayes having brought at least
                                       three actions or appeals that counted as strikes under the statute. (The Order to Show
                                  27   Cause identified seven prior actions or appeals that were dismissed by a federal court on
                                       grounds that they were frivolous or malicious, or because they failed to state a claim for
                                  28   relief. (Dkt. No. 3 at 2-3).) Rather than show cause, Hayes paid the filing fee. (Dkt. No.
                                       4.) His IFP motion was then denied. (Dkt. No. 8.)
                                                                                      2
                                   1   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   2   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   3   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   4   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   5   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   6   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   7   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                   8   (9th Cir. 1994).
                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  10   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  11   violated, and (2) that the alleged violation was committed by a person acting under the
                                  12   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
Northern District of California
 United States District Court




                                  13   B.     Legal Claims
                                  14          1.     Original Complaint
                                  15          In his original complaint, Hayes alleged that in February 2019 his jailors at Pelican
                                  16   Bay State Prison interfered with his First Amendment rights by refusing him a package
                                  17   that exceeded the CDCR’s 16-ounce weight limit, as codified at 15 California Code of
                                  18   Regulations § 3134(a)(11).
                                  19          The complaint was dismissed because Hayes failed to attach liability to anyone.
                                  20   Hayes then filed a first amended complaint, which is the subject of this order.
                                  21          2.     First Amended Complaint
                                  22          In the first amended complaint, Hayes alleges that his jailors at Pelican Bay violated
                                  23   the First Amendment and his due process rights by refusing him a piece of incoming mail
                                  24   that exceeded the CDCR’s 16-ounce weight limit for standard mail. (First Am. Compl.,
                                  25   Dkt. No. 9 at 1-2.) He alleges that his mail was “Priority Mail” and therefore did not fall
                                  26   within the ambit of the standard mail limit of 16 ounces. (Id.) He names as defendants Z.
                                  27   Love, the mailroom supervisor and the person who interviewed Hayes during the
                                  28   grievance process; S. Josey, the Pelican Bay employee who “drafted and signed” the
                                                                                     3
                                   1   disapproval notification (id. at 7); D. Wilcox, a correctional captain, who approved the
                                   2   immediate return of the package “base[d] upon his arbitrary discretion,” (id. at 10); and
                                   3   Jim Robertson, the Warden of Pelican Bay.
                                   4          Hayes alleges both First Amendment and procedural due process claims. He
                                   5   alleges defendants’ enforcement of the regulation violated his First Amendment right to
                                   6   receive mail. Prisoners enjoy a First Amendment right to send and receive mail. See
                                   7   Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (citing Thornburgh v. Abbott, 490 U.S.
                                   8   401, 407 (1989)). A prison, however, may adopt regulations or practices which impinge
                                   9   on a prisoner’s First Amendment rights as long as the regulations are “reasonably related
                                  10   to legitimate penological interests.” See Turner v. Safley, 482 U.S. 78, 89 (1987). He
                                  11   alleges also that defendants violated his procedural due process right (i) to have the mail
                                  12   held at the prison (rather than returned to the sender) during the grievance process; and
Northern District of California
 United States District Court




                                  13   (ii) by failing to rule in his favor.
                                  14          When liberally construed, Hayes has stated a cognizable First Amendment claim
                                  15   against S. Josey, who drafted and signed the disapproval of Hayes’s mail.
                                  16          The First Amendment and due process claims against D. Wilcox are based on
                                  17   Wilcox having returned the mail to the sender rather than holding it while the grievance
                                  18   process played out. But it was Josey, not Wilcox, who disapproved the package and
                                  19   committed the alleged First Amendment violation. Wilcox merely acted in response to the
                                  20   disapproval. His random and unauthorized conduct is not remediable under section 1983.
                                  21   These two claims against him are DISMISSED.
                                  22          Hayes alleges that Wilcox acted arbitrarily and in violation of CDCR policy by
                                  23   returning the mail before the grievance process was completed. But neither the negligent
                                  24   nor intentional deprivation of property states a claim under § 1983 if the deprivation was,
                                  25   as here, random and unauthorized. See Parratt v. Taylor, 451 U.S. 527, 535-44 (1981).
                                  26   The availability of an adequate state post-deprivation remedy, e.g., a state tort action,
                                  27   precludes relief because it provides sufficient process. See Zinermon v. Burch, 494 U.S.
                                  28   113, 128 (1990). California law provides an adequate post-deprivation remedy for any
                                                                                      4
                                   1   property deprivations. Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (citing Cal.
                                   2   Gov’t Code §§ 810-895).
                                   3          Hayes’s due process claims against Josey, Love, and Robertson, which are based on
                                   4   the same arbitrary conduct, are DISMISSED on the same grounds. These claims are
                                   5   dismissed without prejudice to Hayes pursuing his state court remedies.
                                   6          The due process claims against Z. Love and J. Robertson, based on their conduct as
                                   7   grievance reviewers, are DISMISSED without leave to amend; grievance reviewers are not
                                   8   responsible for the underlying constitutional violation. Mere involvement in reviewing an
                                   9   inmate’s administrative grievance does not necessarily demonstrate awareness of an
                                  10   alleged violation, or contribute to the underlying violation. George v. Smith, 507 F.3d 605,
                                  11   609 (7th Cir. 2007). “Only persons who cause or participate in the violations are
                                  12   responsible.” Id. “Ruling against a prisoner on an administrative complaint does not cause
Northern District of California
 United States District Court




                                  13   or contribute to the violation.” Id.
                                  14          Any First Amendment claim against Robertson is also DISMISSED without leave
                                  15   to amend because he had no involvement in the alleged violation. Robertson did not bar
                                  16   Hayes from receiving the package; he acted only as a grievance reviewer.
                                  17          Hayes claims Z. Love had the authority to change the allegedly unconstitutional
                                  18   regulation, and by not changing it, he violated Hayes’s First Amendment rights. This
                                  19   claim is DISMISSED with leave to amend. It is unlikely that Love had the authority to
                                  20   change a regulation that applied to all CDCR institutions, and Hayes has provided no facts
                                  21   plausibly indicating that he had such authority.
                                  22          In sum, all claims against D. Wilcox and J. Robertson are DISMISSED without
                                  23   leave to amend. Hayes’s First Amendment claim against Z. Love for failing to change the
                                  24   regulation is DISMISSED with leave to amend. His due process claims against Love and
                                  25   Josey are DISMISSED without leave to amend. His First Amendment claim against Josey
                                  26   is cognizable.
                                  27                                          CONCLUSION
                                  28          On or before May 18, 2020, plaintiff must file (i) an amended complaint that cures
                                                                                     5
                                   1   the deficiencies against Z. Love (and omits the claims dismissed without leave to amend);
                                   2   or (ii) a written indication that he wishes to proceed only with the cognizable claim against
                                   3   Josey. Failure to comply with these instructions by that date will result in the dismissal of
                                   4   this action and entry of judgment in favor of defendants.
                                   5          The new complaint must include the caption and civil case number used in this
                                   6   order (19-05216 WHO (PR)) and the words SECOND AMENDED COMPLAINT on the
                                   7   first page. Because an amended complaint completely replaces the previous complaints,
                                   8   plaintiff must include in his first amended complaint all the claims he wishes to present
                                   9   and all of the defendants he wishes to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262
                                  10   (9th Cir. 1992). He may not incorporate material from the prior complaint by reference.
                                  11          Failure to comply with (i) or (ii) on or before May 18, 2020 will result in dismissal
                                  12   of this action without further notice to plaintiff.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14   Dated: April 1, 2020
                                                                                             _________________________
                                  15
                                                                                             WILLIAM H. ORRICK
                                  16                                                         United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       6
